Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of June 14,
2017 (the “Execution Date”) by and between METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation (“Landlord”), and ACELRX PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), with reference to the following facts
(“Recitals”):

 

A.     Landlord and Tenant are the parties to that certain lease which is
comprised of the following (collectively, the “Existing Lease”): that certain
Lease, dated December 21, 2011, entered into by and between Tenant, as tenant,
Landlord, as landlord (“Original Lease”); as amended by that certain First
Amendment to Lease dated as of May 2, 2014 (“First Amendment”), for certain
“Premises” described therein containing approximately 25,893 rentable square
feet (“Rentable Area of the Premises”) and commonly known as 301 – 351 Galveston
Drive, Redwood City, California, all as more particularly described in the
Existing Lease.

 

B.     Landlord and Tenant desire to provide for (i) the extension of the Term
of the Existing Lease, and (ii) other amendments of the Existing Lease as more
particularly set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.      Scope of Amendment; Defined Terms. Except as expressly provided
in this Amendment, the Existing Lease shall remain in full force and effect.
Should any inconsistency arise between this Amendment and the Existing Lease as
to the specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise; provided, however,
that the term “Lease” as used herein and, from and after the Execution Date, the
Existing Lease shall refer to the Existing Lease as modified by this Amendment.

 

Section 2.       Extension of Term. Landlord and Tenant acknowledge and agree
that, notwithstanding any provision of the Existing Lease to the contrary, the
current Term pursuant to the Existing Lease will expire on January 31, 2018, and
that the Term of the Existing Lease is hereby extended for the period of
seventy-two (72) months (the “Second Extended Term”) commencing on February 1,
2018 (the “Second Extension Commencement Date”) and expiring January 31, 2024
(hereafter, the “Expiration Date” in lieu of the date provided in the Existing
Lease), unless sooner terminated pursuant to the terms of the Lease. Landlord
and Tenant acknowledge and agree that this Amendment provides all rights and
obligations of the parties with respect to extension of the current Term,
whether or not in accordance with any other provisions, if any, of the Existing
Lease regarding renewal or extension; provided, however, that the Option to
Extend set forth in Section 3 of Rider 2 of the Original Lease shall be amended
as set forth in Section 7 of this Amendment.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 3.       Monthly Base Rent for Second Extended Term.

 

Notwithstanding any provision of the Existing Lease to the contrary, commencing
on the Second Extension Commencement Date and continuing through the Expiration
Date, the amount of Monthly Base Rent payable by Tenant for the Premises shall
be as follows:

 

Period from/to

Monthly Base Rent

2/1/18 – 1/31/19

$99,688.05*

2/1/19 – 1/31/20

$102,795.21

2/1/20 – 1/31/21

$105,902.37

2/1/21 – 1/31/22

$109,009.53

2/1/22 – 1/31/23

$112,375.62

2/1/23 – 1/31/24

$115,741.71

 

*Notwithstanding anything in the foregoing to the contrary, provided Tenant is
not in Default hereunder, Landlord agrees to forbear in the collection of and
abate the Monthly Base Rent due and payable for the period beginning on February
1, 2018 and continuing through March 30, 2018 totaling not more than One Hundred
Ninety-Nine Thousand Three Hundred Seventy-Six and 10/100 Dollars ($199,376.10)
in the aggregate (“Abated Rent”). In the event Tenant Defaults under the Lease
during the Second Extended Term, the unamortized portion of the Abated Rent
(calculated on a straight line basis over the Second Extended Term) shall be
immediately due and payable.

 

Section 4.     Tenant’s Share. During the Second Extended Term, Tenant shall pay
all Additional Rent payable under the Lease, including Tenant’s Share of
Operating Expenses and Rent Deposits. Notwithstanding any provisions of the
Existing Lease to the contrary, Tenant’s Building Share shall be 100% (based on
25,893 square feet of Rentable Area of the Building), Tenant’s Phase Share shall
be 10.99% (based on 235,659 square feet of Rentable Area of the Phase), and
Tenant’s Project Share shall be 4.82% (based on 537,362 square feet of Rentable
Area of the Project).

 

Section 5.       Increase in the Security. Notwithstanding any provision of the
Existing Lease to the contrary, upon execution of this Amendment, Tenant shall
either (a) pay Landlord One Hundred Fifty Seven Thousand Three Hundred
Twenty-Three and 40/100 Dollars ($157,323.40) (the “Increased Amount”) in cash,
to be held by Landlord to increase the amount of the cash portion of the
Security from the amount of Fifty Thousand and 00/100 Dollars ($50,000.00) to
the amount of Two Hundred Seven Thousand Three Hundred Twenty Three and 40/100
Dollars ($207,323.40) (which greater amount shall be the cash portion of the
Security hereafter required under the Lease if Tenant selects this option (a)),
or (b) deliver to Landlord an irrevocable unconditional letter of credit (the
“Updated Letter of Credit”), in form and content consistent with the Existing
Lease, issued by a bank that meets the issuing requirements of the Existing
Lease, and otherwise acceptable to Landlord in its sole discretion, in the
amount of Three Hundred Seven Thousand Three Hundred Twenty-Three and 40/100
Dollars ($307,323.40), which shall name Landlord as beneficiary and replace the
existing Letter of Credit in the amount of One Hundred Fifty Thousand and 00/100
Dollars ($150,000.00), which shall be returned to Tenant within three (3)
business days of Tenant’s delivery of the Updated Letter of Credit to Landlord.

 

 
2

--------------------------------------------------------------------------------

 

  

Section 6.       “As Is” Condition. Notwithstanding any provision of the
Existing Lease to the contrary, Tenant hereby leases for the Second Extended
Term and accepts the Premises in its “AS IS” condition existing on the Execution
Date (except for the water leaks and HVAC deficiencies which shall be fixed by
Landlord in accordance with the Workletter Agreement attached hereto as Exhibit
A), without any express or implied representations or warranties of any kind by
Landlord, its brokers, manager or agents, or the employees of any of them
regarding the Premises; and Landlord shall not have any obligation to construct
or install any tenant improvements or alterations or to pay for any such
construction or installation, except as expressly set forth in the Workletter
Agreement attached to this Amendment as Exhibit A.

 

Section 7.       Option to Extend. The Option To Extend set forth in Section 3
of Rider 2 to the Original Lease shall be amended to replace the reference to
“an additional period of five (5) years” in Section 3.1 with “an additional
period of six (6) years

 

Section 8.       Limitation of Landlord’s Liability. Notwithstanding any
provision of the Existing Lease to the contrary (including, without limitation,
Section 27.08 of the Original Lease), Tenant agrees, on its behalf and on behalf
of its successors and assigns, that any liability or obligation of Landlord in
connection with this Lease shall only be enforced against Landlord’s equity
interest in the Building up to a maximum of Two Million Dollars ($2,000,000.00)
and in no event against any other assets of the Landlord, or Landlord’s officers
or directors or partners, and that any liability of Landlord with respect to
this Lease shall be so limited and Tenant shall not be entitled to any judgment
in excess of such amount.

 

Section 9.       Time of Essence. Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.

 

Section 10.   Brokers. Notwithstanding any other provision of the Existing Lease
to the contrary, Tenant represents that in connection with this Amendment, it is
represented by Jones Lang LaSalle (“Tenant’s Broker”) and, except for Tenant’s
Broker and Newmark Cornish & Carey (“Landlord’s Broker”), Tenant has not dealt
with any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment. Each party hereby indemnifies and agrees to protect, defend and
hold the other party harmless from and against all claims, losses, damages,
liability, costs and expenses (including, without limitation, attorneys’ fees
and expenses) by virtue of any broker, agent or other person claiming a
commission or other form of compensation by virtue of alleged representation of,
or dealings or discussions with, such party with respect to the subject matter
of this Amendment, except for Tenant’s Broker and Landlord’s Broker. Tenant is
not obligated to pay or fund any amount to Landlord’s Broker or Tenant’s Broker,
and Landlord hereby agrees to pay such commission, if any, to which each of
Landlord’s Broker and Tenant’s Broker is entitled in connection with the subject
matter of this Amendment pursuant to a separate written agreement between
Landlord’s Broker and Tenant’s Broker. The provisions of this Section 10 shall
survive the expiration or earlier termination of the Lease.

 

 
3

--------------------------------------------------------------------------------

 

  

Section 11.     Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Original Lease shall apply.

 

Section 12.      Effect of Headings; Recitals: Exhibits. The titles or headings
of the various parts or sections hereof are intended solely for convenience and
are not intended and shall not be deemed to or in any way be used to modify,
explain or place any construction upon any of the provisions of this Amendment.
Any and all Recitals set forth at the beginning of this Amendment are true and
correct and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.

 

Section 13.     Entire Agreement; Amendment. This Amendment taken together with
the Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.

 

Section 14.      OFAC. Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.

 

Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

 

If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.

 

Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Amendment is true and complete.

 

 
4

--------------------------------------------------------------------------------

 

  

Section 15.     Ratification. Tenant represents to Landlord that: (a) the
Existing Lease is in full force and effect and has not been modified except as
provided by this Amendment; (b) as of the Execution Date, there are no uncured
defaults or unfulfilled obligations on the part of Landlord or Tenant; and (c)
except pursuant to that certain Sublease Agreement with Gynesonics, Inc. dated
October 2, 2015, Tenant is currently in possession of the entire Premises as of
the Execution Date, and neither the Premises, nor any part thereof, is occupied
by any other subtenant or other party other than Tenant and Gynesonics, Inc.

 

Section 16.     Authority. Each party represents and warrants to the other that
it has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

 

Section 17.     Disclosure Regarding Certified Access Specialist. Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises have not undergone inspection by a
“Certified Access Specialist” (“CASp”) to determine whether the Premises meet
all applicable construction-related accessibility standards under California
Civil Code Section 55.53. Landlord hereby discloses pursuant to California Civil
Code Section 1938 as follows: “A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.” Landlord and
Tenant hereby acknowledge and agree that in the event that Tenant elects to
perform a CASp inspection of the Premises hereunder (the “Inspection”), such
Inspection shall be (a) performed at Tenant’s sole cost and expense, (b) limited
to the Premises and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection. Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord. Landlord reserves the right to be
present during the Inspection. Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), and (ii) keep the information contained in the
Report confidential, except to the extent required by Law, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Law, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Laws or accessibility requirements
(the “Access Improvements”). Tenant shall be solely responsible for the cost of
Access Improvements to the Premises or the Building necessary to correct any
such violations by Tenant of construction-related accessibility standards
identified by such Inspection as required by Law ,which Access Improvements may,
at Landlord’s option, be performed in whole or in part by Landlord at Tenant’s
expense, payable as Additional Rent within ten (10) days following Landlord’s
demand.

 

 
5

--------------------------------------------------------------------------------

 

  

Section 18.     Energy Utility Usage. If Tenant is billed directly by a public
utility with respect to Tenant’s energy usage at the Premises, then, upon
written request, Tenant shall provide monthly energy utility usage for the
Premises to Landlord for the period of time requested by Landlord (in electronic
or paper format) or, at Landlord’s option, provide any written authorization or
other documentation required for Landlord to request information regarding
Tenant’s energy usage with respect to the Premises directly from the applicable
utility company.

 

Section 19.     Counterparts. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.

 

 

 

(signature page to follow)

 

 
6

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

TENANT:

ACELRX PHARMACEUTICALS, INC.,

 

  a Delaware corporation  

 

 

 

 

 

By: /s/ Vincent J. Angotti

 

 

 

 

 

 

Print Name: Vincent J. Angotti

 

        Title: CEO               LANDLORD: METROPOLITAN LIFE INSURANCE COMPANY,
    a New York corporation           By: /s/ Leland Low           Print
Name: Leland Low           Title: Director  

  

 
7

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

WORKLETTER AGREEMENT
(Allowance)

 

This Workletter Agreement (“Workletter”) is attached to and a part of a certain
Second Amendment to Lease by and between Metropolitan Life Insurance Company, a
New York corporation, as Landlord, and AcelRX Pharmaceuticals, a Delaware
corporation, as Tenant, for the Premises (the “Amendment”). Terms used herein
and not defined herein shall have the meaning of such terms as defined elsewhere
in the Amendment. For purposes of this Workletter, references to “State” and
“City” shall mean the State and City in which the Building is located.

 

1.

AS IS CONDITION; DELIVERY.

 

Tenant acknowledges that it currently leases and is in possession of the
Premises pursuant to the terms of the Existing Lease, and Tenant accepts the
Premises and the Building (including the “Base Building”, as defined below) in
their current, AS IS condition, without any express or implied representations
or warranties of any kind by Landlord, its brokers, manager or agents, or the
employees of any of them; and Landlord shall not have any obligation to
construct or install any tenant improvements or alterations or to pay for any
such construction or installation, except to the extent expressly provided in
this Workletter. For purposes hereof, the “Base Building” (sometimes also
referred to as the “Base Building Work”) shall mean the improvements made and
work performed during the Building’s initial course of construction and
modifications thereto, excluding all original and modified build-outs of any
tenant spaces.

 

Notwithstanding the terms of Section 8.02 of the Original Lease, and except to
the extent caused by Tenant or any Tenant Parties, and so long as Tenant
strictly complies with the requirements of Section 8.02, if, during the Second
Extended Term, Landlord is made aware and Landlord determines in its reasonable
discretion that expenditures of a capital nature for the replacement of any
heating, ventilation and air conditioning system (which is otherwise Tenant’s
obligation to repair and maintain pursuant to the terms of the Lease) are
necessary or are otherwise prudent to perform, Landlord shall cause such work to
be completed subject to the terms of the Lease.

 

Notwithstanding any provision of the Lease, this Workletter or the Amendment to
the contrary, if and to the extent that there are any water leaks in the
Premises or any water damage to the walls, hard lid ceilings or ceiling tiles of
the Premises (collectively “Necessary Repairs”), and within ninety (90) days
after the Execution Date, Tenant gives Landlord written notice specifying such
Necessary Repairs, Landlord shall promptly make the Necessary Repairs, at
Landlord’s sole cost and expense, in good and workmanlike manner; provided,
however, that Landlord shall have no obligation under this paragraph to the
extent any of the foregoing conditions are caused by or resulting from any act
or omission of Tenant or any of Tenant’s contractors, employees, agents,
customers or invitees, including, without limitation, any work performed by or
on behalf of Tenant. 

 

 
A-1

--------------------------------------------------------------------------------

 

  

2.

LANDLORD WORK.

 

Landlord shall have no obligation to perform any work except to the extent
expressly provided in Section 1 above or as expressly provided in the Lease.

 

3.

TENANT WORK.

 

3.1         Tenant Work Defined. All tenant improvement work approved by
Landlord in accordance with the Lease and performed under this Workletter is
referred to as “Tenant Work.”

 

3.2          Tenant to Construct. Tenant shall construct all Tenant Work
pursuant to this Workletter, and except to the extent modified by or
inconsistent with express provisions of this Workletter, pursuant to the terms
and conditions of the last sentence of Sections 9.01(a)(2) and 9.01(a)(3) of the
Original Lease, governing Tenant Alterations; provided that for the purposes of
this Section 3.2 only, Tenant Work shall be considered “Tenant Alterations”.

 

3.3          Contractor. Tenant shall select one or more contractors to perform
the Tenant Work (“Contractor”) subject to Landlord’s prior written approval,
which shall not unreasonably be withheld.

 

4.

TENANT’S EXPENSE.

 

Tenant agrees to pay for all Tenant Work, including, without limitation, the
costs of design thereof (if applicable), whether or not all such costs are
included in the “Permanent Improvement Costs” (defined below). Subject to the
terms and conditions of this Workletter, Tenant shall apply the “Allowance”
(defined below) to payment of the Permanent Improvement Costs and the cost of
Tenant’s FF&E (defined below). Landlord shall provide Tenant a tenant
improvement allowance (“Allowance”) at the rate of Fifteen Dollars ($15.00) per
square foot of Rentable Area of the Premises, of which up to Three Dollars
($3.00) per square foot may be used for the purchase and installation of
Tenant’s FF&E. The term “Permanent Improvement Costs” shall mean the actual and
reasonable costs of construction of Tenant Work which constitutes permanent
improvements to the Premises (including cost of labor, materials and etc.),
actual and reasonable costs of design thereof and governmental permits therefor
(including, without limitation, building permits and other taxes, fees, charges
and levies by governmental authorities for permits or for inspections of the
Tenant Work), costs of Tenant’s architect, engineers, contractor or any
third-party construction consultants hired by Tenant, costs incurred by Landlord
for Landlord’s architects and engineers, and Landlord’s construction
administration fee (set forth in Section 5.1 below). For purposes of this
Workletter, “Tenant’s FF&E” shall mean Tenant’s furniture, furnishings,
telephone systems, computer systems, equipment, any other personal property or
fixtures, and installation thereof. If Tenant does complete the Tenant’s Work by
January 31, 2019, Tenant shall have no right to the unused portion of the
Allowance.

 

5.

APPLICATION AND DISBURSEMENT OF THE ALLOWANCE.

 

5.1          Costs. Tenant shall prepare a budget for all Tenant Work, including
the Permanent Improvement Costs and all other costs of the Tenant Work, which
Budget shall be subject to the reasonable approval of Landlord (as approved by
Landlord, the “Budget”). Such Budget shall be supported by such documentation as
Landlord may reasonably require to evidence the total costs. To the extent the
Budget exceeds the Allowance (“Excess Cost”), Tenant shall be solely responsible
for payment of such Excess Cost. Landlord shall not be obligated to make any
disbursement of the Allowance unless and until Tenant has provided Landlord with
the following supporting documents: (i) bills and invoices covering all labor
and material expended and used in connection with the particular portion of the
Tenant Work for which Tenant has requested reimbursement, (ii) an affidavit from
Tenant stating that all of such bills and invoices have either been paid in full
by Tenant or are due and owing, and all such costs qualify as Permanent
Improvement Costs (except to the extent the Allowance may be applied to Tenant’s
FF&E), (iii) contractors affidavit covering all labor and materials expended and
used, (iv) Tenant, contractors and architectural completion affidavits (as
applicable), and (v) valid mechanics’ lien releases and waivers pertaining to
any completed portion of the Tenant Work which shall be conditional or
unconditional, as applicable, all as provided pursuant to Section 5.2 (a) and
(b) below (items (i) to (v), collectively, “Supporting Documents”).

 

 
A-2

--------------------------------------------------------------------------------

 

  

5.2         Payment Requests; Disbursement of Allowance. Upon Tenant’s full
compliance with the provisions of this Section 5.2, and if Landlord determines
that there are no applicable or claimed stop notices (or any other statutory or
equitable liens of anyone performing any of Tenant Work or providing materials
for Tenant Work) or actions thereon, Landlord shall disburse the applicable
portion of the Allowance as follows:

 

(a)     In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Work, upon the following terms and conditions: (i)
such costs are included in the Budget, are Permanent Improvement Costs and/or
Tenant’s FF&E (to the extent the Allowance may be applied in accordance with
Section 5 above), and there is sufficient amount of Allowance to cover such
costs; (ii) Tenant has completed and delivered to Landlord a written request for
payment, in form reasonably approved by Landlord, setting forth the exact name
of the contractor, subcontractor or vendor to whom payment is to be made and the
date and amount of the bill or invoice (the “Payment Request”); (iii) the
Payment Request is accompanied by the Supporting Documents; and (iv) Landlord,
or Landlord’s appointed representative, has inspected and reasonably approved
the work for which Tenant seeks payment; or

 

(b)     In the event of unconditional releases, directly to Tenant upon the
following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Work which have been paid by Tenant, are included in the Budget, are
Permanent Improvement Costs and/or Tenant’s FF&E (to the extent the Allowance
may be applied in accordance with Section 5 above), and there is sufficient
amount of Allowance to cover such costs; (ii) Tenant has completed and delivered
to Landlord the Payment Request; (iii) the Payment Request is accompanied by the
Supporting Documents; and (iv) Landlord, or Landlord’s appointed representative,
has inspected and reasonably approved the work for which Tenant seeks
reimbursement.

 

(c)     Tenant shall provide Landlord with the Payment Request and the
Supporting Documents by the 15th of the month, and payment shall be made by the
30th day of the month following the month in which such documentation is
provided. 

 

 
A-3

--------------------------------------------------------------------------------

 

 

 

6.

CHANGES, ADDITIONS OR ALTERATIONS.

 

If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after Landlord’s approval of the Tenant’s Work, Tenant shall prepare and
submit to Landlord plans and specifications with respect to such change,
addition or alteration (if appropriate for the nature of the change). Any such
change, addition or alteration shall be subject to Landlord’s approval in
accordance with the provisions of Section 3.2 of this Workletter. Tenant shall
be responsible for any submission to and plan check and permit requirements of
the applicable governmental authorities, if any are required. Tenant shall be
responsible for payment of the cost of any such change, addition or alteration
if it would increase the Excess Cost previously submitted and approved by
Landlord.

 

7.

MISCELLANEOUS.

 

7.1          Scope. Except as otherwise set forth in the Lease, this Workletter
shall not apply to any space added to the Premises by Lease option or otherwise.

 

7.2          Authorized Representatives.

 

(a)     Prior to commencing any of Tenant’s Work, Tenant will designate a
representative to act as Tenant’s representative with respect to the matters set
forth in this Workletter. Such representative(s) shall have full authority and
responsibility to act on behalf of Tenant as required in this Workletter. Tenant
may add or delete authorized representatives upon three (3) business days’
notice to Landlord.

 

7.3          Fee. Landlord shall receive a fee equal to two percent (2.0%) of
the Allowance for Landlord’s review and supervision of construction of the
Tenant Work, which fee shall be paid by Landlord applying two percent (2.0%) of
the Allowance in payment thereof. Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord’s architects and engineers to review
Tenant’s Plans, if any.

 

8.

FORCE AND EFFECT.

 

The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.

 

 

A-4